


110 HR 6718 IH: Small Business Technology Improvement

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6718
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Ms. Bean introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  accelerated depreciation for computer equipment placed in service by small
		  businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Technology Improvement
			 Act of 2008.
		2.Accelerated
			 depreciation for computer equipment placed in service by small
			 businesses
			(a)In
			 generalSubparagraph (A) of
			 section 168(e)(3) of the Internal Revenue Code of 1986 (relating to 3-year
			 property) is amended by striking and at the end of clause (ii),
			 by striking the period at the end of clause (iii) and inserting ,
			 and, and by adding at the end the following new clause:
				
					(iv)any computer or peripheral equipment (as
				defined in subsection (i)(2)(B)) which is placed in service by a qualified
				small business during the taxable
				year.
					.
			(b)Qualified small
			 businessSubsection (i) of section 168 of such Code is amended by
			 adding at the end the following new paragraph:
				
					(18)Qualified small
				businessThe term
				qualified small business means any taxpayer which has gross
				receipts for the taxable year not in excess of $7,000,000. All persons treated
				as a single employer under subsection (a) or (b) of section 52 or subsection
				(m) or (o) of section 414 shall be treated as one person for purposes of the
				preceding sentence.
					.
			(c)Conforming
			 amendmentClause (iv) of section 168(e)(3)(B) of such Code is
			 amended by inserting (other than property described in subparagraph
			 (A)(iv)) after any qualified technological
			 equipment.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
			
